DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-7) in the reply filed on September 2nd, 2022 is acknowledged. 
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 recites limitation “the second hard mask” being single in line 2 relating back to “second hard masks” claim 2 being plural. Therefore, the limitation “the second hard mask” in line 2 of claim 3 should be amended to “the second hard masks” for being consistence.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the first spacer” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “form first and second spacers in and around the first and second mandrels, respectively” in lines 4-5. According to Fig. 9 of Applicant’s specification, first mandrel 431 and second mandrel 432 are forming to define 2 fin pitch gap region and the first spacer material 610 only depositing around first mandrel 431 and second mandrel 432 (see paragraphs [0044-0045]). It is unclear to the examiner how the first spacer forming in the first mandrel and the second spacer forming in the second mandrel as recited in claim 1. Claim 2-7 are being rejected for being depended claim 1 and having the above issue incorporating into the claims. 
Claim 1 recites “with enough cycles” in line 11. It is unclear to the examiner how to define the number of cycles being enough since claim 1 fails to provide a finite number of cycles in the method of depositing and etching back. 
Claim 7 recites the limitation “the pattern of the first hard mask” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (Pub. No.: US 2015/0249039 A1), hereinafter as Shieh, and further in view of Cheng et al. (Pub. No.: US 2007/0045686 A1), hereinafter as Cheng.
Regarding claim 1, Shieh discloses a method of forming a transistor structure in Figs. 1-13, the method comprising: forming on a substrate (substrate 210 and hard mask 215) first and second mandrels (left mandrel 220A as first mandrel and right mandrel 220A as second mandrel) for forming two-dimensional (2D) transistor fin elements (no structure of 2D transistor fin elements being recited in the claim, two of fins 810 in first region 230 having two dimensions being considered as 2D transistor fin elements) defining a pitch gap region (spacing S-1) (see Figs. 2, 13 and [0010-0011], [0016], [0029]); depositing and anisotropically etching back the first spacer material (first spacer material) to form first (one of first spacers 310 surrounding the left mandrel 220A in first region 230) and second spacers (another one of first spacers 310 surrounding the right mandrel 220A in first region 230) in and around the first and second mandrels, respectively (see Fig. 3 and [0014], [0017-0018]); conformally depositing and anisotropically etching back second spacer material (second spacer material) around the first and second spacers and in the pitch gap region to define space (gap 325) for forming an odd number of one-dimensional (1D) transistor fin elements (similarly, no structure of 1D transistor fin elements being recited in the claim, therefore, one other fin 810 comprising at least one dimension in first region 230 being considered as an odd number of 1D transistor fin elements) in the pitch gap region (see Fig. 4 and [0019-0020); and depositing and etching back the first spacer material (depositing dielectric layer 410 having the same material as the first spacer material) in the space with enough cycles (CVD and ALD involves depositing cycles) to fill the space to form a third spacer (dielectric feature 415) (see Figs. 5-6 and [0021-0022]).
Shieh fails to disclose the method of etching back the first spacer material in the space comprising anisotropically etching. 
Cheng discloses a method of forming a transistor structure comprising depositing and anisotropically etching back a spacer material (depositing and anisotropically etching back oxide layer 1100) (see Fig. 11A-11B and [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of anisotropically etching back spacer material of Cheng into the method of forming a transistor structure for anisotropically etching back the first spacer material in the space to form the third spacer because the teaching of Cheng discloses that the anisotropic etching is equivalent to CMP method and having additional anisotropic etching to the method of CMP would be a more effectively planarizing the surface of the spacer material.  
Regarding claim 2, the combination of Shieh and Cheng discloses the method according to claim 1, wherein the substrate comprises first (second silicon oxide layer of hard mask 215) and second hard masks (silicon nitride layer of hard mask 215) formed of different hard mask materials and the second spacer material differs from the first spacer material (second spacer material being SiN differs from the first spacer material being silicon oxide) (see Sheih, [0013], [0017], and [0019]).
Regarding claim 3, the combination of Shieh and Cheng discloses the method according to claim 2, wherein the second spacer material is a same material as that of the second hard mask (the second spacer material being SiN and being same as the silicon nitride layer of hard mask 215) (see Shieh, [0013], [0017], and [0019]). 
Regarding claim 5, the combination of Shieh and Cheng discloses the method according to claim 1, wherein the conformally depositing of the second spacer material is controlled to arrive at a predefined critical dimension (CD) of the space (depositing second spacer material by CVD method that controlled the thickness of the second spacer material for later on etching to create the width of gap 325) (see Shieh, and [0019-0020]). 
Regarding claim 6, the combination of Shieh and Cheng discloses the method according to claim 1, further comprising pulling the first and second mandrels and the second spacer material (etching mandrel features 220A and second spacer 320 of second spacer material in first region 230) (see Shieh, Figs. 8-9 and [0024-0025]).
Regarding claim 7, the combination of Shieh and Cheng discloses the method according to claim 6, further comprising: etching a first hard mask in accordance with a pattern of the first spacer material (etching silicon oxide layer of hard mask 215 using the first spacer 310 as the mask in first region 230) (see Shieh, Fig. 9-10 and [0025-0026]); removing the first spacer material (removing the first spacer 310 in first region 230) (see Shieh, Figs. 12-13 [0028-0029]); fin cutting of a remainder of the first hard mask (finish etching hard mask 215 for making the remainder of hard mask 215 having fin shape) (see Shieh, Fig. 12 and [0028-0019]); and etching the substrate in accordance with the pattern of the first hard mask (etching substrate 210 using remainder of hard mask 215 as part of making the mask) (see Shieh, Figs. 12-13 and [0028-0019]). 

      Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 rejections and in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the conformally depositing of the second spacer material is executed such that a critical dimension (CD) of the space differs from a corresponding CD of the 2D transistor fin elements as recited in claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818